Citation Nr: 0721743	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to December 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina. 


FINDING OF FACT

The evidence of record shows that the veteran's sleep apnea 
is related to his active military service.


CONCLUSION OF LAW

Sleep apnea was incurred during military service. 38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for sleep apnea. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326 (2006).  This is so because the Board is taking action 
favorable to the veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The veteran is seeking service connection for sleep apnea.  
He contends that this condition began during his active duty 
service.  Alternatively, he claims this condition has been 
aggravated by his service-connected asthma, due to 
bronchitis, and/or his service-connected gastroesophageal 
reflux disease (GERD), with clinical history of pancreatitis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

Historically, the veteran served on active duty in the Army 
from June 1983 to December 2003.  His service medical records 
were silent as to any diagnoses of sleep apnea.  An upper 
gastrointestinal series, dated in June 2002, revealed 
findings of esophageal reflux.  His separation examination, 
performed in December 2003, noted that his lungs and nose 
were normal.  A medical history report completed at 


that time noted the veteran's history of asthma, shortness of 
breath, bronchitis, wheezing, and having been prescribed or 
used an inhaler.  The report also noted his having received 
inservice treatment for asthma and bronchitis, and that he 
has continued to take medication for acid reflux.  

In April 20004, a VA general medical examination noted the 
veteran's complaints of decreased strength and fatigue.  
Physical examination of the chest revealed asthma, which was 
reported to have started three to four years earlier with 
bronchitis.  The report noted that the veteran had shortness 
of breath, wheezing at times, and used an inhaler albuterol.  
It was reported that the veteran had GERD, and nocturnal 
reflux.  It was further reported that he slept elevated on 
pillows, and treated GERD with Aciphex.  The diagnoses were 
asthma by history, GERD, and pancreatitis, history.  A 
pulmonary function test, performed later in April 2004, 
revealed findings of asthma, stable.

In August 2004, the RO issued a rating decision which granted 
service connection for GERD, with a clinical history of 
pancreatitis, and for asthma due to bronchitis, assigning 
separate 10 percent disability ratings for each of these 
conditions, effective from January 2004.

A treatment report, dated in September 2004, noted the 
veteran's complaints of headaches occurring daily.  In 
December 2004, the VA neurodiagnostic - sleep apnea clinic 
noted the veteran's complaints of feeling tired all day and 
waking up choking.  The report noted that these problems 
began approximately one or two years previous.  The veteran 
had undergone a polysomnogram for these symptoms in November 
2004.  Based on a review of these findings and physical 
examination of the veteran, the diagnosis was obstructive 
sleep apnea.  The veteran was then given a CPAP machine to 
treat this condition.  A follow-up treatment report, dated in 
April 2005, noted that the veteran's headaches had improved, 
his energy level had improved, and his daytime sleepiness had 
decreased.  

A VA treatment record, dated in September 2004, noted that 
the veteran had previously been treated at Womack.  A 
memorandum in the file, dated in October 2005, noted that 
attempts to obtain records from this facility were 
unsuccessful.

In support of his claim, the veteran has submitted medical 
articles which discussed the relationship between asthma and 
sleep apnea.  It was noted that these conditions may be 
mistaken for the other since both may involve repetitive 
arousals associated with changes in oronasal airflow, 
respiratory effort, and/or decreases in SaO2 during sleep.  
The study concluded that patients with asthma may not only 
have similar presentations to those with obstructive sleep 
apnea, including daytime sleepiness secondary to sleep 
disruption, but nocturnal asthma may closely mimic 
obstructive sleep asthma even on standard polysomnography.  A 
second article suggested a causal relationship between sleep 
apnea and stomach acid backflow into the throat.  

In May 2006, a VA examination for respiratory disorders noted 
the veteran's inservice history of GERD and asthma, as well 
as his ongoing treatment for these conditions.  The report 
noted that the veteran sleeps with a CPAP machine every 
night.  The diagnoses were obstructive sleep apnea, asthma, 
and esophageal reflux.  The VA examiner opined that it was 
"less likely than not" that the veteran's obstructive sleep 
apnea was secondary to his asthma and reflux.  However, the 
VA examiner further noted that it was "possible that either 
one or both could make his sleep apnea worse."

In support of his claim, the veteran has testified that he 
first started having difficulty sleeping in 2000 or 2001.  At 
that time, he attributed this to his GERD and asthma.  He 
indicated that he sought treatment for this condition four 
months after his discharge from the service, and was 
diagnosed with sleep apnea just months later.

At the hearing before the Board, the veteran's spouse 
testified that she first noticed the veteran's excessive 
snoring and difficulty sleeping around 2001 to 2002.  Also 


at the hearing, the veteran's representative, reading from 
the Textbook of Medicine, 22nd Edition, noted that sleep 
apnea is usually prevalent for many years before being 
diagnosed. 

After reviewing the evidence of record, the Board finds that 
the veteran's current obstructive sleep apnea cannot be 
reasonably disassociated from this military service.  In 
making this decision, the Board finds the testimony provided 
by the veteran and his spouse concerning the onset of sleep 
apnea symptoms to be credible.  Their testimony is further 
supported by the clinical evidence of record.  As noted 
above, a medical history report, completed at the time of his 
discharge noted an inservice history of asthma, shortness of 
breath, bronchitis, wheezing, and having been prescribed or 
used an inhaler.  A VA general medical examination, performed 
in April 2004, within four months after his discharge, noted 
his complaints of decreased strength and fatigue.  The report 
also noted that he was sleeping elevated on pillows.  
Finally, the veteran was diagnosed with obstructive sleep 
apnea in December 2004, soon after his discharge from the 
service.  

Additional support for this conclusion is found in the 
medical articles submitted by the veteran and his 
representative herein.  As noted in these articles, sleep 
apnea is often mistaken for asthma, a condition which the 
veteran clearly had during his active duty service.  
Moreover, the Board finds the article referenced by the 
veteran's representative at the hearing, noting that sleep 
apnea is generally present for years prior to diagnosis, to 
be particularly persuasive under the facts of this case.
Finally, the Board notes that the VA examiner in this matter 
opined that it is possible that both the veteran's service-
connected asthma or his GERD could aggravate this condition.  
This is also supported by an article from the internet which 
was submitted by the veteran.

Based on the totality of the evidence, and with application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the veteran currently has sleep apnea 
which was incurred during his active military service, thus 
service connection is warranted.



ORDER

Service connection for sleep apnea is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


